Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 1 of 14 PageID# 94



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Kalvin Donnell Coward,
      Petitioner,

V.                                                                  l:19-cv-1351(LMB/TCB)

Harold W.Clarke,
      Respondent.

                                  MEMORANDUM OPINION


        Petitioner Kalvin Donnell Coward("Coward" or "petitioner"), a Virginia inmate

proceeding pro     filed this petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,

challenging the April 18, 2018 Deep Meadows Correctional Center("DMCC")disciplinary

hearing at which he was found guilty of Offense Code 122C (being under the influence of any

unprescribed drug). [Dkt. No. 1 at 1,15], Coward alleges the conviction resulted in his good

time release date being changed from July 27,2023 to October 21, 2028. Respondent has filed

a Motion to Dismiss, with a supporting brief, and Coward has been afforded the opportunity to

file responsive materials pursuant to Roseboro v. Garrison. 528 F.2d 309(4th Cir.

 1975). Accordingly, this matter is now ripe for disposition. For the reasons that follow,

respondent's Motion to Dismiss will be granted, and the petition will be dismissed.

                                     1. Procedural History

        On March 29, 2018, Officer Caprio collected a urine sample from Coward and submitted

it for testing. On April 9,2018, Caprio was notified tliat the sample tested positive for

marijuana. As a result, Caprio served Coward with a disciplinary offense report citing him for

violating Offense Code 122C (being under the influence of any unprescribed drug). (Hab. R. at

36). At the disciplinary hearing held on April 12,2018, Coward pleaded not guilty to the
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 2 of 14 PageID# 95
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 3 of 14 PageID# 96
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 4 of 14 PageID# 97
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 5 of 14 PageID# 98
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 6 of 14 PageID# 99
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 7 of 14 PageID# 100
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 8 of 14 PageID# 101
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 9 of 14 PageID# 102
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 10 of 14 PageID# 103
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 11 of 14 PageID# 104
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 12 of 14 PageID# 105
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 13 of 14 PageID# 106
Case 1:19-cv-01351-LMB-TCB Document 14 Filed 06/11/20 Page 14 of 14 PageID# 107
